EXHIBIT 10.26

SUMMARY OF 2005 EXECUTIVE INCENTIVE PLAN

On August 4, 2005, the Compensation Committee of the Board of Directors of Sonus
Networks, Inc. (the “Company”) approved a bonus program for fiscal year 2005 for
executive officers and employees, including certain executive officers of the
Company reporting under Section 16(a) of the Securities Exchange Act of 1934.
Under the program, any bonus to the Chief Executive Officer is awarded at the
discretion of the Compensation Committee and any bonuses to other executive
officers and employees are awarded at the discretion of the Chief Executive
Officer and Compensation Committee. The bonus awards are based on the Company’s
achieving certain bookings, revenue, operating profit, cash flow and operations
targets for fiscal year 2005 as well as individual performance objectives. The
target bonus amounts for each eligible executive officer is set forth below:

Name

 

 

 

Title

 

Target Incentive

 

Hassan Ahmed

 

Chief Executive Officer

 

 

$

318,750

 

 

Steve Edwards

 

Chief Marketing Officer

 

 

147,000

 

 

Rubin Gruber

 

Founder and Chairman, Emeritus

 

 

107,500

 

 

Albert Notini

 

President and Chief Operating Officer

 

 

276,250

 

 

Ellen Richstone

 

Chief Financial Officer

 

 

156,000

 

 

 


--------------------------------------------------------------------------------